Filed 2/18/22 City of Los Angeles v. Patel CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 CITY OF LOS ANGELES,                                                  B306094

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. 19STCV03573)
           v.

 AMRATBHAI G. PATEL,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, William F. Fahey, Judge. Affirmed.
      Frank A. Weiser for Defendant and Appellant.
      Michael N. Feuer, City Attorney, Beverly A. Cook,
Assistant City Attorney and Daniel M. Whitley, Deputy City
Attorney for Plaintiff and Respondent.
                  ____________________________
       Plaintiff and respondent City of Los Angeles (the City)
imposes a transient occupancy tax (TOT) on individuals who stay
in hotels located in the City for no more than 30 consecutive days.
The City requires hotel operators to collect this tax from their
guests and remit the funds to the City on a regular basis.
Exempt from the tax is any occupancy as to which rent is paid by
the Emergency Food and Shelter National Board Program.
       Defendant and appellant Amratbhai G. Patel is an operator
of a hotel in the City. The City brought suit against Patel,
alleging that he had not remitted all TOT owed. At a bench trial,
Patel argued the City’s TOT scheme violates the Equal Protection
Clause of the Fourteenth Amendment because it exempts
occupancies subsidized by the aforementioned federal program
but not those paid for by the County of Los Angeles Department
of Social Services (DPSS). He also maintained that the City’s
TOT ordinance violates the Due Process Clause of the Fourteenth
Amendment. The trial court rejected Patel’s arguments and
entered judgment in favor of the City.
       On appeal, Patel once again raises equal protection and due
process challenges to the City’s TOT scheme. We reject Patel’s
equal protection claim for two reasons. First, he lacks standing
to raise it. Second, the record contains no evidence regarding the
federal and county programs at issue, thus preventing us from
conducting any analysis on whether the TOT ordinance treats
similarly situated persons differently and whether any such
disparity is rationally related to a legitimate governmental
interest.
       Patel’s due process challenge fails because the deficiencies
he claims exist in the City’s tax refund system have no apparent
bearing on this tax collection case, and he fails to offer any other




                                    2
cogent argument in support of this claim. Lastly, we reject
Patel’s remaining appellate claims because they either have no
impact on the validity of the judgment or are meritless. We thus
we affirm.

     FACTUAL AND PROCEDURAL BACKGROUND1
      We summarize only those facts that are relevant to our
disposition of this appeal.
      Article 1.7 of chapter II of the Los Angeles Municipal Code2
governs the City’s TOT. (See § 21.7.1 [“This article shall be
known as the Uniform Transient Occupancy Tax Ordinance of
The City of Los Angeles.”].) As relevant here, a “ ‘[t]ransient’ ” is
“[a]ny individual who personally exercises occupancy or is
entitled to occupancy by reason of concession, permit, right of

      1  We derive our Factual and Procedural Background in
part from undisputed aspects of the trial court’s rulings and the
parties’ filings. (See Baxter v. State Teachers’ Retirement System
(2017) 18 Cal.App.5th 340, 349, fn. 2 [utilizing the summary of
facts provided in the trial court’s ruling]; Artal v. Allen (2003)
111 Cal.App.4th 273, 275, fn. 2 (Artal) [“ ‘[B]riefs and
argument . . . are reliable indications of a party’s position on the
facts as well as the law, and a reviewing court may make use of
statements therein as admissions against the party. [Citations.]’
[Citations.]”].) We also note that because Patel did not file a
reply brief, we deem him to have admitted certain facts raised in
the respondent’s brief that he did not anticipate and refute in his
opening brief. (See Rudick v. State Bd. of Optometry (2019)
41 Cal.App.5th 77, 89–90 (Rudick) [concluding that the
appellants made an implicit concession by “failing to respond in
their reply brief to the [respondent’s] argument on th[at] point”].)
      2Undesignated ordinance citations are to the Los Angeles
Municipal Code.




                                     3
access, license or other agreement, for a period of 30 consecutive
calendar days or less, counting portions of calendar days as full
days.” (See § 21.7.2, subd. (d).)
       Section 21.7.3 provides that, “[f]or the privilege of
occupancy in any hotel, each transient is subject to and shall pay
a tax . . . at the rate of fourteen percent” “of the rent charged by
the operator” of the hotel. (See § 21.7.3.) “Said tax constitutes a
debt owed by the transient to the City which is extinguished by
the payment to the operator or to the City.” (Id.) Each operator
must collect the TOT from transients and periodically remit those
funds to the City. (See §§ 21.7.5, 21.7.7.) “Any person owing
money to the City under the [TOT] provisions . . . shall be liable
to an action brought in the name of the City for the recovery of
such amount.” (See § 21.7.13.)
       Section 21.7.4 exempts the following from the TOT:
“(a) Any person as to whom, or any occupancy as to which, it is
beyond the power of the City to impose the tax herein provided;
[¶] (b) Any Federal or State of California officer or employee,
including employees of federal credit unions, who provides proof
that he or she is on official Federal or State business. [Citation.]
[¶] (c) Any officer or employee of a foreign government who is
exempt by express provision of federal law or international
treaty; [¶] (d) Any person to whom rent is charged at the rate of
$2.00 per day or less; [and] [¶] (e) Any person as to whom, or any
occupancy as to which, rent is paid from funds administered by
the Emergency Food and Shelter National Board Program.” (See
§ 21.7.4.)
       Patel is an operator of a hotel in the City. On an
unspecified date, the City audited Patel and issued an
assessment claiming that he had failed to remit all TOT owed.




                                    4
An administrative review officer affirmed the assessment after
holding a hearing, and a board of review later affirmed the
assessment, and issued a decision demanding that Patel pay TOT
liabilities, including penalties and interest, in the amount of
$36,147.17.
       On February 6, 2019, the City filed a complaint against
Patel seeking recovery of $36,147.17 in TOT liabilities, along
with “such interest and delinquency penalties as shall have
accrued in the manner provided by law to the date of the
judgment.”
       On January 21, 2020, a court trial was held on the City’s
tax collection claim against Patel. Prior to trial, the parties
submitted trial briefs and entered into a stipulation to the effect
that: (1) the six trial exhibits offered by the City were
admissible; (2) Patel “agreed to defend the case solely on the
basis of his due process and equal protection arguments”; and
(3) should Patel not prevail on his constitutional defenses, then
the City would be entitled to judgment against him in the
amount of $38,557.
       On the date of trial, the court admitted the City’s trial
exhibits into evidence, “counsel for the City and counsel for
[Patel] appeared on a separate, but virtually identical TOT case,
[case No.] 19STCV04118,” and “[t]he Court heard argument in
that case on the alleged due process and equal protection attacks
on the City’s TOT.” “Counsel then stipulated that the same
arguments would be deemed applicable to the facts in this
case . . . .” No witnesses were called, and the court took both
case No. 19STCV04118 and the instant matter under submission.
       On February 10, 2020, the trial court issued a statement of
decision, wherein the court found the City was entitled to




                                    5
judgment against Patel in the amount of $38,557, plus costs. 3
The trial court rejected Patel’s claim that the TOT ordinance
violates equal protection by exempting occupancies financed by
the Emergency Food and Shelter National Board Program but
not those subsidized by DPSS. In particular, the court found that
Patel lacks standing to raise this equal protection claim because
he is not a member of the class of “ ‘homeless people’ ” he claims
“are being treated ‘differently’ ” by the City’s taxing scheme.
Further, the court found that Patel’s equal protection claim lacks
merit because he “introduced no evidence at all, let alone
evidence showing the absence of a rational basis for the City’s
taxing decisions.”
       The trial court also rejected “Patel’s cursory due process
argument.” The court reasoned that “the City has in place the
administrative review procedures approved in Chodos v. City of
Los Angeles, 195 Cal. App. 4th 675, 677–78 (2011)”4 and, “once the

      3 The statement of decision incorporated by reference the
statement of decision issued on the same day in case No.
19STCV04118. We, sua sponte, take judicial notice of the
statement of decision filed in case No. 19STCV04118.
(Evid. Code, §§ 452, subd. (d), 459.)
      4 Chodos provided the following description of the City’s
administrative procedures: “First, the office of finance serves the
taxpayer a notice of assessment, giving notice of the taxes owed.
[Citation.] The taxpayer may then request a hearing, which
would be before an assessment review officer (ARO), or the
taxpayer may request that the ARO hearing be waived.
[Citation.] The ARO may decrease, affirm, or increase the
assessment. [Citation.] The taxpayer then has the option of
having the ARO’s decision reviewed by a board of review, if one is
established. [Citation.] The board of review issues a
determination that may decrease or affirm the determination of



                                    6
administrative review process is final, the assessment becomes
due and ‘the taxpayer may do nothing and force the City to file
suit to collect the taxes owed,’ which is what occurred in this
case.” (Quoting Chodos, at p. 678.)
       On March 17, 2020, the trial court entered judgment in
favor of the City and against Patel in the amount of $38,557.
Patel timely appealed the judgment.

                   STANDARD OF REVIEW
       “In reviewing a judgment based upon a statement of
decision following a bench trial, we review questions of law
de novo. [Citation.] We apply a substantial evidence standard of
review to the trial court’s findings of fact. [Citation.] Under this
deferential standard of review, findings of fact are liberally
construed to support the judgment and we consider the evidence
in the light most favorable to the prevailing party, drawing all
reasonable inferences in support of the findings.” (Thompson v.
Asimos (2016) 6 Cal.App.5th 970, 981 (Thompson).)
       “ ‘A judgment or order of a lower court is presumed to be
correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.’ [Citation.]” (Thompson,
supra, 6 Cal.App.5th at p. 981.) Thus, “ ‘ “it is the appellant’s
responsibility to affirmatively demonstrate error[,]” ’ ” and
“ ‘ “review is limited to issues which have been adequately raised
and briefed.” ’ [Citation.]” (See Los Angeles Unified School Dist.
v. Torres Construction Corp. (2020) 57 Cal.App.5th 480, 492
(Los Angeles Unified School Dist.).) The appellant is obligated to
rebut this presumption of correctness, regardless of the

the ARO.” (Chodos v. City of Los Angeles (2011) 195 Cal.App.4th
675, 678 (Chodos).)




                                    7
applicable standard of review. (See ibid. [noting that these
principles apply to “ ‘ “an appeal from any judgment” ’ ” and on
“ ‘ “[d]e novo review” ’ ”]; see also Orange County Water Dist. v.
Sabic Innovative Plastics US, LLC (2017) 14 Cal.App.5th 343,
368, 399 [indicating that an appellant must affirmatively show
the trial court erred even when the de novo standard of review
applies].)

                          DISCUSSION

A.    Patel Fails to Show the Trial Court Erred in
      Rejecting His Equal Protection Claim
       “The guarantee of equal protection of the laws does not
preclude the state from drawing distinctions among different
groups of individuals; it requires only that persons similarly
situated receive like treatment.” (Goodman v. Cory (1983)
142 Cal.App.3d 737, 743.) “Where . . . a disputed statutory
disparity implicates no suspect class or fundamental right, ‘equal
protection of the law is denied only where there is no “rational
relationship between the disparity of treatment and some
legitimate governmental purpose.” ’ [Citation.]” (Johnson v.
Department of Justice (2015) 60 Cal.4th 871, 881 (Johnson).) “All
presumptions favor the validity of the classification [created by
the law at issue] and the burden of demonstrating the invalidity
of a classification under the rational relationship test rests upon
the party challenging the statute [citations].” (See Goodman,
at p. 744.)
       Because Patel does not argue that any suspect class or
fundamental right is implicated, he raises only a rational basis
challenge to the TOT scheme. (See Johnson, supra, 60 Cal.4th at
p. 881.) He points out that the scheme “exempts from the TOT




                                     8
‘[a]ny person as to whom, or any occupancy as to which, rent is
paid from funds administered by the Emergency Food and
Shelter National Board Program.’ ” (Quoting § 21.7.4, subd. (e).)
Patel claims that “County DPSS vouchers are not paid from such
a program,” and “it is arbitrary and capricious to tax County
DPSS vouchers but not do so when the funds come from the
federal government.”
        As a preliminary matter, the trial court found that Patel
“has no standing to raise” this equal protection claim because he
“is not a member of th[e] class” of “ ‘homeless people’ [he claims]
are being treated ‘differently’ ” by the TOT ordinance. Indeed,
“ ‘[a]s a general rule, a third party does not have standing to
bring a claim asserting a violation of someone else’s rights.
[Citation.]’ [Citation.]” (People ex rel. Becerra v. Superior Court
(2018) 29 Cal.App.5th 486, 499 (People ex rel. Becerra).) Patel
does not address the court’s ruling that he lacks standing to raise
his equal protection challenge, much less show it was erroneous.
We may uphold the court’s rejection of this claim on solely
that basis. (See Los Angeles Unified School Dist., supra,
57 Cal.App.5th at p. 492 [holding that the appellant bears the
burden of rebutting affirmatively the presumption of correctness
of the trial court’s judgment].)
        Assuming arguendo that Patel does not lack standing, his
equal protection claim would nonetheless fail. Entirely absent
from Patel’s briefing is any description of the county and federal
programs at issue or any supporting citation to authority or the
record on these points (e.g., regulations defining the scope of the
two programs). Furthermore, the provision exempting
occupancies paid for by Emergency Food and Shelter National
Board Program funds does not supply that information either




                                    9
(see § 21.7.4, subd. (e)), and we are under no obligation to search
for it on our own. (See Hernandez v. First Student, Inc. (2019)
37 Cal.App.5th 270, 277 [“ ‘We are not bound to develop
appellants’ arguments for them.’ ”].) Under these circumstances,
we are unable to determine whether the City’s TOT scheme
treats similarly situated persons differently and whether there is
no rational relationship between any such disparity in treatment
and a legitimate governmental purpose. (See ibid. [“ ‘[T]o
demonstrate error, an appellant must supply the reviewing court
with some cogent argument supported by legal analysis and
citation to the record.’ [Citation.]”].)
       We also note that the record before us is insufficient to
evaluate Patel’s equal protection claim. In its statement of
decision, the trial court observed that “the evidentiary record in
this case is very thin, consisting only of Exhibits 101-106.” None
of these trial exhibits is in the clerk’s transcript, which is the only
record we have of the written documents submitted during the
trial court proceedings. We note that Patel did not designate
these trial exhibits for inclusion in the clerk’s transcript. His
failure to provide these exhibits to us is fatal to his equal
protection challenge. (Cf. Foust v. San Jose Construction Co., Inc.
(2011) 198 Cal.App.4th 181, 185–188 [rejecting an appellant’s
claim that a trial court’s decision was “ ‘contrary to the law’ ”
because, “[w]ithout a reporter’s transcript or the exhibits
presented at trial,” the Court of Appeal could not “undertake a
meaningful review” of that argument].)
       In sum, we reject Patel’s equal protection challenge because
he does not show he has standing to raise this claim, and he has
failed to provide us with the legal authority and trial evidence
needed to evaluate this challenge.




                                     10
B.    Patel Fails to Show the Trial Court Erred in
      Rejecting His Due Process Challenge
       The portion of Patel’s opening brief discussing his due
process claim begins with the following two-sentence paragraph:
“Flying Dutchman Park, Inc. v City and County of San Francisco
(2001) 93 Cal.App.4th 1129 is based explicitly on the fact that a
taxing ordinance will have an adequate refund remedy. No such
remedy will exist in this case as any final judgment in this case
will preclude such a remedy.” He later asserts: “This case simply
does fit [sic] the ‘Flying Dutchman’ rule as the City is
implementing its own ordinance to sue [Patel] and bring the
matter to final judgment, not Patel suing to enjoin the tax. The
rule does not apply.”
       Patel does not provide a pinpoint citation to the portion(s)
of the Flying Dutchman Park, Inc. case to which he is referring,
nor does he provide any description of “the ‘Flying Dutchman’
rule” he claims does not apply. For those reasons alone, we may
reject Patel’s confusing and under-developed argument. (See
Handyman Connection of Sacramento, Inc. v. Sands (2004)
123 Cal.App.4th 867, 880, fn. 14 [rejecting an appellant’s reliance
on case authority because that party “fail[ed] to provide a
pinpoint cite to” that decision]; Hodjat v. State Farm Mutual
Automobile Ins. Co. (2012) 211 Cal.App.4th 1, 10 (Hodjat) [“[A]n
appellant is required to not only cite to valid legal authority, but
also explain how it applies in his case.”].)
       In any event, Flying Dutchman Park, Inc. held that a
plaintiff’s “action for injunctive and declaratory relief challenging
a parking tax” assessed by San Francisco “was subject to the
‘ “pay first, litigate later” ’ rule, thereby requiring plaintiff ‘to pay
the disputed tax first, and then sue for a refund . . . .’ ” (See




                                      11
Chodos, supra, 195 Cal.App.4th at p. 678, quoting Flying
Dutchman Park, Inc., supra, 93 Cal.App.4th at p. 1132.) We
agree with Patel that this rule is inapplicable because he is
defending a tax collection action, and not prosecuting a suit
against the City for injunctive or declaratory relief. Yet, at no
point did the trial court find that Patel had to pay the taxes at
issue before he could challenge their legality. Thus, Patel’s
discussion of Flying Dutchman Park, Inc.’s pay first, litigate later
rule in no way impugns the lower court’s judgment.
       Next, Patel claims “[t]he City’s TOT prohibits operators
from a refund process as only guests subject to the refund process
even though [sic] they are potentially assessed the tax.” Patel
further asserts: “Nowhere in the ordinance is there an
administrative appeal process or refund remedy as required by
the Due Process Clause.”
       As we noted in the Factual and Procedural Background,
ante, the trial court stated the following in the course of disposing
of Patel’s due process challenge: “[T]he City has in place the
administrative review procedures approved in Chodos[, supra,
195 Cal.App.4th at pp. 677–678].” Per the trial court, “once the
administrative review process is final, the assessment becomes
due and ‘the taxpayer may do nothing and force the City to file
suit to collect the taxes owed,’ which is what occurred in this
case.” (Quoting Chodos, at p. 678.) Patel does not address—let
alone attempt to refute—these findings regarding the availability
of an administrative review process to challenge a TOT
assessment, nor does he explain the relevance that any alleged
defect in the City’s refund procedures would have on the validity
of a tax collection judgment entered against an operator who
refused to pay the taxes at issue. Because there is no indication




                                    12
Patel ever paid the taxes assessed by the City, he presumptively
lacks standing to challenge the validity of the City’s refund
procedures. (See People ex rel. Becerra, supra, 29 Cal.App.5th at
p. 499 [noting that third parties generally lack standing to raise
violations of the rights of others].)
      Additionally, notwithstanding Patel’s argument to the
contrary, Reich v. Collins (1994) 513 U.S. 106, did not hold that
“a taxing statute . . . violates due process” “unless [it] has an
adequate post-deprivation refund remedy.” Rather, the high
court held that “due process requires a ‘clear and certain’ remedy
for taxes collected in violation of federal law” (see Reich, at
p. 106), and that “[a] State has the flexibility to provide that
remedy before the disputed taxes are paid (predeprivation), after
they are paid (postdeprivation), or both” (see id. at p. 108). The
Reich court further emphasized that point when it declared that
a state “has the flexibility to maintain an exclusively
predeprivation remedial scheme, so long as that scheme is ‘clear
and certain.’ ” (See id. at pp. 110–111, italics added.) Because
Patel does not claim to have paid any of the taxes in question or
that the City’s prosecution of the tax collection matter did not
afford him with sufficient predeprivation process, his reliance on
Reich is unavailing.
      For the foregoing reasons, we conclude Patel has not shown
that the City’s supposedly defective administrative review and
refund procedures give rise to a due process violation that
warrants reversal of the judgment.

C.    We Reject Patel’s Remaining Claims of Error
      Notwithstanding the fact that Patel agreed in a joint
stipulation that he would “defend the case solely on the basis of
his due process and equal protection arguments,” Patel seems to



                                   13
raise several other defenses on appeal. Assuming arguendo that
these contentions are properly before us,5 we nonetheless
conclude they either have no bearing on this appeal or are
without merit.
       Patel argues that “[t]he administrative proceedings are not
given any preclusive effect as to the legal arguments which are
reviewed de novo.” (Boldface omitted.) We are at a loss as to the
import of this argument. The statement of decision indicates the
trial court did not afford any preclusive effect to the
administrative proceedings, given that it reached the merits of
Patel’s constitutional defenses. Nor does the City claim in its
respondent’s brief that the administrative proceedings trigger the
doctrines of res judicata or collateral estoppel. Additionally, we
agree that legal questions are reviewed de novo, with the caveat
that we pass upon only those issues that Patel has adequately
raised and briefed. (See Standard of Review, ante.) Thus, Patel’s
arguments regarding the potential preclusive effect of the
administrative proceedings and the applicable standard of review
are immaterial.
       Patel further alleges “the City did not bring the matter to
administrative finality and failed to exhaust administrative
remedies as to the whole assessment by failing to give . . . Patel[ ]
90-day notice to appeal directly under California Code of Civil
Procedure §1094.6 . . . .” Patel claims that Code of Civil
Procedure section 1094.6 “states on its face that only sending
th[is 90-day] notice ripens the matter for judicial review.” Yet,

      5 (See Espinoza v. Hepta Run, Inc. (2022) 74 Cal.App.5th
44, 60–61 [holding that the parties’ stipulation at trial narrowed
the scope of the issues that the defendants were entitled to raise
on appeal].)




                                    14
the text of the statute provides only that a “petition for writ of
mandate” seeking “[j]udicial review of any decision of a local
agency” “shall be filed not later than the 90th day following the
date on which the decision becomes final.” (See Code Civ. Proc.,
§ 1094.6, subds. (a)–(b).) This provision does not address the
prerequisites to a municipality’s suit for the collection of unpaid
taxes. (See id.) Thus, Patel has not shown that the trial court
should have dismissed the instant action pursuant to Code of
Civil Procedure section 1094.6.
       Similarly, Patel suggests that City of Oakland v.
Hotels.com LP (9th Cir. 2009) 572 F.3d 958, supports his
contention that the City failed to exhaust its administrative
remedies before filing suit. There, a panel of the Ninth Circuit
Court of Appeals concluded that dismissal of the City of
Oakland’s tax collection case was proper because the
municipality had not assessed the tax and permitted the
defendants to challenge that assessment via the administrative
process. (See City of Oakland, at pp. 960–962.)
       Conversely, Patel implicitly concedes the City did in fact
assess the tax at issue,6 and he does not dispute the City’s
assertion that “[t]he assessment was affirmed in full at [two]
levels of administrative review”—i.e., by an assessment review
officer and a board of review.7 Further, as we explained in
Discussion, part B, ante, Patel does not contest the trial court’s
finding that the City has in place the administrative review

      6   (See Artal, supra, 111 Cal.App.4th at p. 275, fn. 2.)
      7  (See Rudick, supra, 41 Cal.App.5th at pp. 89–90
[concluding that the appellants made an implicit concession by
“failing to respond in their reply brief to the [respondent’s]
argument on th[at] point”].)




                                     15
procedures approved in Chodos. Chodos observed that under the
Los Angeles Municipal Code, the administrative review process is
complete once the board of review has issued its decision. (See
Chodos, supra, 195 Cal.App.4th at pp. 677–678.) Because Patel
does not explain why the City’s assessment of the tax and its
affirmance thereof at two levels of review (including at the board
of review stage) fell short of exhausting its administrative
remedies, Patel fails to overcome the presumption of correctness
afforded to the trial court’s judgment. (See Los Angeles Unified
School Dist., supra, 57 Cal.App.5th at p. 492.)
        Next, Patel relies upon an exemption to the TOT for “ ‘[a]ny
person to whom rent is charged at the rate of $2.00 per day or
less.’ ” (Quoting § 21.7.4, subd. (d).) He avers that “[t]he
homeless individuals in this TOT issue were not charged
anything”; “[r]ather, it was the County that paid for their rooms.”
Patel also asserts “the City could not directly tax the County as a
subdivision of the State of California . . . .”
        Patel’s attempt to invoke section 21.7.4, subdivision (d)’s
exemption fails because he does not provide any record citations
to support his claim that he charged rent to only the County, and
not the hotel guests at issue. (See Alki Partners, LP v. DB Fund
Services, LLC (2016) 4 Cal.App.5th 574, 590, fn. 8 [“[C]ourts will
decline to consider any factual assertion unsupported by record
citation at the point where it is asserted.”].) Patel’s assertion
that the City could not directly tax the County also has no
apparent relevance to this case, given that the TOT is a liability
imposed on the transient and not on the entity subsidizing the
hotel stay. (See § 21.7.3 [“For the privilege of occupancy in any
hotel, each transient is subject to and shall pay a tax . . . . Said




                                    16
tax constitutes a debt owed by the transient to the City,” italics
added].)
       Lastly, Patel claims that the Court of Appeal in City of
San Bernardino Hotel/Motel Assn. v. City of San Bernardino
(1997) 59 Cal.App.4th 237, found a “transient occupancy tax
ordinance facially unconstitutional on ‘void for vagueness’ federal
due process grounds for failing to properly define the distinction
between ‘transient’ occupants subject to the tax and ‘permanent’
occupants not subject to the tax.” Patel does not clarify whether
he is raising a vagueness challenge to the ordinance authorizing
the TOT, nor does he otherwise explain the relevance of City of
San Bernardino Hotel/Motel Assn. to this appeal. Accordingly,
we do not address this issue further. (See Hodjat, supra,
211 Cal.App.4th at p. 10 [“[A]n appellant is required to not only
cite to valid legal authority, but also explain how it applies in his
case.”].)




                                    17
                         DISPOSITION
      The judgment is affirmed. Respondent City of Los Angeles
is awarded its costs on appeal.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.



             CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   18